Case 1:21-cv-00757-PLM-SJB ECF No. 13, PageID.143 Filed 09/03/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

EMILY DAHL, HANNAH REDOUTE,
BAILEY KORHORN, and MORGAN
OTTESON,

        Plaintiffs,                                     Case No. 1:21-cv-757

v.                                                       Hon. Paul L. Maloney

THE BOARD OF TRUSTEES OF
WESTERN MICHIGAN UNIVERSITY,
EDWARD MONTGOMERY, President of WMU,
KATHY BEAUREGARD, WMU Athletic Director,
and TAMMY L. MILLER, Associate Director of
Institutional Equity,

        Defendants.
____________________________________________________________________

        DEFENDANTS’ RESPONSE TO SEPTEMBER 1, 2021 ORDER TO RESPOND

        The Court issued an Order dated September 1, 2021 (ECF No. 12) in response ot the

Plaintiff’s motion requesting the Court amend the TRO (ECF No. 8) to encompass all student

athletes who requested religious exemptions. The Plaintiffs’ motion recites that the

Defendants “do not actively oppose the Plaintiffs’ request.” The Court declined to expand the

scope of the order until hearing from the Defendants, and ordered the Defendants to respond

by Friday, September 3, 2021. This is the Defendants’ response.

        After considering the issues raised by the Court, the Defendants, through counsel,

informed Plaintiffs’ counsel that the Defendants would not stipulate to expanding the scope

of the order, and would not voluntarily agree to refrain from enforcing the challenged policy

against student athletes who were not parties to the litigation. Confirming the point the

Court made in the order, the Supreme Court has stated that when crafting an injunction, a

district court must take care to “limit the solution to the problem,” for example, by
Case 1:21-cv-00757-PLM-SJB ECF No. 13, PageID.144 Filed 09/03/21 Page 2 of 2




“enjoin[ing] only the unconstitutional applications of a [policy] while leaving other

applications in force.” Ayotte v. Planned Parenthood of N. New England, 546 U.S. 320, 328-329

(2006).

        The Defendants were seeking to avoid unnecessary burdens on the parties and the

Court by not opposing the Plaintiffs’ motion but realize in hindsight that expanding the scope

of the order would not accomplish that goal. Additional plaintiffs would have to be added at

some point regardless. While the Defendants have not stipulated to expanding the scope of

the original order, they have stipulated to allow the filing of an Amended Verified Complaint

naming additional Plaintiffs and agreeing to allow Defendants’ counsel to accept service of

the Amended Complaint. The Defendants have also agreed to stipulate that the Court’s

original TRO should include the Plaintiffs added in an Amended Complaint. This should

accomplish the Defendants’ original purpose while respecting the limits on the Court’s

jurisdiction over non-parties.

                                           Respectfully submitted,


DATED: September 3, 2021                   PLUNKETT COONEY


                                           BY:___/s/Michael S. Bogren _________________
                                                  Michael S. Bogren (P34835)
                                                  Attorney for Defendants
                                           BUSINESS ADDRESS:
                                           333 Bridge Street, N.W., Suite 530
                                           Grand Rapids, Michigan 49503
                                           Direct Dial: 269/226-8822
                                           mbogren@plunkettcooney.com


Open.07616.14299.27108778-1




                                              2
